DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a production model performance analyzer, a concurrent model training controller,  a model performance comparator, a model updater  in claims 8-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claims 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to specifically teach as described, in Applicant’s specification Paragraphs 0034-0036, a production model performance analyzer configured to analyze the performance of a deployed production model, a concurrent model training controller configured to select one or more machine learning training approaches, a model performance comparator configured to compare a performance of the deployed production model as determined by the production model performance analyzer and the performance of one or more trained machine learning models by the concurrent model training controller, and a model updater configured to deploy a selected machine learning model. The concurrent model training controller is configured to select the machine learning training approach based on a recognized pattern in the performance of the deployed production model indicative of a type of impact of concept drift.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claims 1-7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maughan (US
20170330109 A1) in view of Oliner (US 20180219889 A1).
Claim 1. Maughan teaches a method, comprising:
	analyzing one or more performance metrics of a deployed production model based on deployed production model metadata and sensor data to determine a performance of the deployed production model
([0126] metadata [0163] The method 900 begins, and a prediction module 202 generates 902 one or more predictive results by applying a model to workload data);
	identifying one or more patterns within one or more results of analyzing the one or more performance metrics of the deployed production model indicative of one or more impacts of concept drift in the deployed production model
([0105] The prediction module 202, in certain embodiments, may process workload data using a predictive ensemble to obtain a result, such as a classification, a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern,
[0147][0163] The method 900 begins, and a prediction module 202 generates 902 one or more predictive results by applying a model to workload data. In a certain embodiment, the model may include one or more learned functions based on training data. A drift detection module 204 detects 904 a drift phenomenon relating to the one or more predictive results. In response to detecting the drift phenomenon,);

([0148]In one embodiment, the orchestration module 520 uses evaluation metadata from the function evaluator module 512 and/or the metadata library 514, such as the synthesized metadata rule set 522, to determine how to direct workload data through the synthesized learned functions 524 of the predictive ensemble 504. [0038] [0039] Predictive analytics is the study of past performance, or patterns, found in historical and transactional data to identify behavior and trends in future events.);
	applying the one or more machine learning model training approaches to train one or more machine learning models to address the one or more impacts of concept drift identified by the one or more patterns
([0163] a retrain module 302 prompts 906 a user to select whether to use new training data or modified training data for retraining the module. If the method 900 determines 908 that the user has selected new data, the retrain module 302 and/or the prediction module 202 receive 910 the new training data. If the method 900 determines 908 that the user has selected modified training data, the retrain module 302 and/or the prediction module 202 modify 912 existing training data.); and 
	deploying a best predictive model between the deployed production model and the trained one or more machine learning models, wherein the best predictive model is a machine learning model which accounts for the identified one or more impacts of concept drift 
but does not specifically disclose analyzing one or more performance metrics of a deployed production model based on sensor data  
However, Oliner teaches the process of analyzing one or more performance metrics of a deployed production model based on the deployed on the sensor data ([0063] [0291)).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of analyzing one or more performance metrics of a deployed production model based on the deployed on the sensor data as taught by Oliner within the system of Maughan for the purpose of enhancing the system to obtain data from sensors in order to determine anomalies.
Claim 2. Maughan teaches the method of claim 1, further comprising compare the determined performance of the deployed production model with a performance of the trained one or more machine learning models ([0063] The drift detection module 204, in certain embodiments, may perform a statistical analysis of one or more inputs and/or outputs (e.g., results) to determine drift. For example, the drift detection module 204 may compare a statistical distribution of outcomes from the prediction module 202 to a statistical distribution 

Claim 3. Maughan teaches the method of claim 1, and further discloses the process of determining deviations with an established mean ( [0087] ) but does not specifically disclose the one or more performance analytics comprising one or more of: root-square mean error (RSME); receiver operating characteristic (ROC) curve analysis. However, since Maughan has the ability to determine standard deviations then one ordinarily skilled in the art would have found it obvious to determine an analysis curve under the standard deviation in order to determine a high probability of threshold indication related to drift.

Claim 4. Maughan teaches the method of claim 1, wherein identifying one or more patterns indicative of one or more impacts of concept drift comprises performing a cross-correlation analysis, and wherein the one or more patterns comprise: a sequence of high positive correlation values; a sequence of high number of positive correlation values and negative correlation values; and a sequence of negative correlation values ([0126] one embodiment, the predictive correlation module 518 determines one or more features, instances of features, or the like that correlate with higher confidence metrics (e.g., that are most effective in predicting results with high confidence). [0127] The predictive correlation module 518, in certain embodiments, is configured to harvest metadata regarding which features correlate to higher confidence metrics, to determine which feature was predictive of which outcome or result, or the like.).



Claim 6. Maughan teaches the method of claim 1, further comprising storing the best predictive model in a model repository, and the one or more machine learning models includes the best predictive model previously deployed to the edge computing device ([0122] the predictive compiler module 406 may generate tens, hundreds, thousands, millions, or more different predictive ensembles 504 so that the feature selector module 502 may select an optimal set of features (e.g. the most accurate, most effective, or the like) with little or no input from a Data Scientist, expert, or other user in the selection process.).


([0058] The drift detection module 204, in one embodiment, is configured to detect one or more drift phenomena relating to the one or more predictive results produced by the prediction module 202. In various embodiments, a drift phenomenon refers to a detectable change, or to a change that violates a threshold, in one or more inputs and/or output for a model. For example, an input drift or workload data drift phenomenon may include a change in workload data, in comparison to training data or past workload data. Similarly, an output drift phenomenon may include a change in predictive results from a model, relative to actual outcomes (included in the training data and/or obtained for past workload data) or relative to prior predictive results.).
Clair 19. Maughan teaches a machine readable storage medium comprising a set of instructions for causing a processor to execute the set of instruction to update an initial production model within an Internet- of-Things (loT) environment, the set of instructions comprising:
generate and deploy the initial production model to one or more loT edge computing devices
([0053] In general, in various embodiments, predictive analytics involves generating a model based on training data, and applying the model to workload data to generate predictive results. 

receive aggregated model metadata from the one or more loT edge computing devices ([0163] The method 900 begins, and a prediction module 202 generates 902 one or more predictive results by applying a model to workload data) [0127] The predictive correlation module 518, in certain embodiments, is configured to harvest metadata regarding which features correlate to higher confidence metrics, to determine which feature was predictive of which outcome or result, or the like.); 
perform production model performance analysis based on the received aggregated model metadata ([0127] The predictive correlation module 518, in certain embodiments, is configured to harvest metadata regarding which features correlate to higher confidence metrics, to determine which feature was predictive of which outcome or result, or the like.);
identify an impact of one or more types of concept drift on a performance of the initial production model (( [0163] A drift detection module 204 detects 904 a drift phenomenon relating to the one or more predictive results. In 
compare the performance of the initial production model and a performance of the one or more machine learning training approaches (([0063] The drift detection module 204, in certain embodiments, may perform a statistical analysis of one or more inputs and/or outputs (e.g., results) to determine drift. For example, the drift detection module 204 may compare a statistical distribution of outcomes from the prediction module 202 to a statistical distribution of initialization data (e.g., training data, testing data, or the like));
and deploy an updated production model to the one or more loT edge computing devices
([0163] The retrain module 302 presents a predictive result from the original model and a modified predictive result from the retrained model to a user, and prompts 916 the user to select the original model or the retrained model, and the method 900 ends.
[0045] The predictive analytics module 102, in certain embodiments, generates predictive ensembles for the clients 104,  [0047] The predictive analytics module 102 may service predictive analytics requests to clients 104 locally (e.g. deployment))
but does not specifically disclose receive sensor data and perform production model performance analysis based on the received sensor data.

Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of receiving sensor data and perform production model performance analysis based on the received sensor data as taught by Oliner within the system of Maughan for the purpose of enhancing the system to obtain data from sensors in order to determine anomalies.
Claim 20. Maughan teaches the machine readable storage medium of claim 19, wherein the processor is configured to continually perform one or more of the set of instructions to continually deploy an updated production model based on one or more subsequent impacts of one or more types of concept drift on a performance of a deployed production model, the deployed production model comprising the updated production model previously deployed to the one or more loT edge computing devices ((0151] predictive analytics factory 604).

Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive. For claims 1 and 19, 
For claim 1, in the broadest interpretation allowed, Applicant states that the prior art of Maughan fails to teach, “determining determine one or more machine learning model training approaches based on the one or more impacts of concept drift identified by the one or more patterns;
applying the one or more machine learning model training approaches to train one or
more machine learning models to address the one or more impacts of concept drift identified
by the one or more patterns;”

more machine learning models to address the one or more impacts of concept drift identified
by the one or more patterns; (See [0038], [0039] incorporating patterns); and Oliner provides the obviousness combination where sensor data is applied and analyzing one or more performance metrics of a deployed production model based on the deployed on the sensor data. 
Therefore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Independent claim 19 recites substantially similar features of claim 1 and, thus, rejected for the same consistent reasons.
Applicant’s arguments, with respect to claims 8-18 have been fully considered and are persuasive.  The rejection has been withdrawn, and now are considered allowed as the prior art fails to specifically teach a model performance comparator configured to compare a performance of the deployed production model as determined by the production model performance analyzer and the performance of one or more trained machine learning models by the concurrent model training controller; and a model updater configured to deploy a selected machine learning model; wherein the concurrent model training controller is configured to select the one or more machine learning training approaches based on one or more recognized patterns in the performance of the deployed production model indicative of one or more types of impact of concept drift as specified in Applicant’s specification [0034]-[0038]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689